Whitfield, C. J.,
delivered the opinion of the court.
The court should not have excluded the cards. They were the cause of the whole trouble.
It was fatal error to refuse instruction No. 3 asked for the defendant. It is true that it was a disputed matter whether all that Madame De Silva did was to present Mrs. Harvey, prosecutrix, with the cards, telling her to take them; but the *779testimony of the defendant supports this fully, and she had the right to have an instruction presenting her theory of the case to the jury.

Reversed and remanded.